                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                      5:16-CV-410-BO

    UNITED STATES OF AMERICA, and the                        )
    STATE OF NORTH CAROLINA, ex rel.                         )
    STEPHEN GUGENHEIM,                                       )
                                                             )
          Plaintiffs,                                        )
                                                             )
          V.                                                 )                          ORDER
                                                             )
    MERIDIAN SENIOR LIVING, LLC, et. al.,                    )
                                                             )
          Defendants.                                        )
                                                             )

         This case comes before the court on the motion (D.E. 82) by defendants Meridian Senior

Living, LLC et al. (collectively "defendants") to seal an exhibit (D.E. 81) filed in support of

defendants' response (D.E. 80) to a motion to compel (D.E. 77) filed by relator Stephen

Gugenheim ("relator"). The motion to seal is unopposed by the relator. See D.E. 82 ~ 4. For the

reasons set forth below, the court will allow the motion. 1

                                                   DISCUSSION

         The Fourth Circuit has directed that before sealing publicly filed documents the court must

determine if the source of the public's right to access the documents is derived from the common

law or the First Amendment. Doe v. Public Citizen, 749 F.3d 246, 265-66 (4th Cir. 2014); Stone

v. Univ. of Md. , 855 F.2d 178, 180 (4th Cir. 1988). The common law presumption in favor of

access attaches to all judicial records and documents, whereas First Amendment protection is

extended to only certain judicial records and documents, for example, those filed in connection



1
 The court notes that defendants' motion to seal was not supported by a memorandum of law as required by this
court's local rules. See Local Civ. Rules 7. l(e), 79 .2, E.D.N.C. Future motions that fail to comply with the local rules
may be summarily denied.
with a summary judgment motion. Doe, 749 F.3d at 267. Here, as noted, the exhibit sought to be

sealed was filed in connection with a motion to compel, and therefore, the right of access at issue

arises under the common law. See Covington v. Semones, No . 7:06cv00614, 2007 WL 1170644,

at *2 (W.D. Va. 17 April 2007) ("In this instance, as the exhibits at issue were filed in connection

with a non-dispositive motion, it is clear there is no First Amendment right of access.").

       The presumption of access under the common law is not absolute and its scope is a matter

left to the discretion of the district court. Virginia Dep 't of State Police v. Washington Post, 3 86

F.3d 567, 575 (4th Cir. 2004). The presumption '" can be rebutted if countervailing interests

heavily outweigh the public interests in access,' and ' [t]he party seeking to overcome the

presumption bears the burden of showing some significant interest that outweighs the

presumption. "' Id. (quoting Rushford v. New Yorker Magazine, Inc. , 846 F.2d 249, 253 (4th Cir.

1988)). "Some of the factors to be weighed in the common law balancing test ' include whether

the records are sought for improper purposes, such as promoting public scandals or unfairly

gaining a business advantage; whether release would enhance the public's understanding of an

important historical event; and whether the public has already had access to the information

contained in the records.' " Id. (quoting In re Knight Pub!. Co., 743 F.2d 231 , 235 (4th Cir. 1984)).

       Here, defendants seek the sealing of the aforementioned exhibit because it contains binding

confidential settlement agreements related to prior litigation that are protected by a protective order

entered by this court (D.E. 68). Defendants contend that sealing the exhibit is needed to preserve

confidentiality. The court agrees that the material is of a confidential nature. See Hapeman Bros.,

Inc. v. Cont'/ Cas. Co ., No. 416CV00187MSDLRL, 2018 WL 2426272, at *2 (E.D. Va. 7 Feb.

2018) (holding that prior settlement agreements with nonparties to the litigation were "not

available to the public and the risk of harm . . . from disclosure outweighs any First Amendment



                                                  2
or common law presumption of public access"). It therefore finds that the presumption of access

has been overcome.

         In addition, the public must be given notice of a request to seal and a reasonable opportunity

to challenge it. In re Knight Publishing Co., 743 F.2d at 235 . Here, the motion was filed on 19

October 2018. No opposition to the motions has been filed by any nonparty despite a reasonable

opportunity to do so.

         Finally, the court is obligated to consider less drastic alternatives to sealing, and where a

court decides to seal documents, it must "state the reasons for its .decision to seal supported by

specific findings and the reasons for rejecting alternatives to sealing in order to provide an adequate

record for review." Id. Because, as discussed, the exhibit contains confidential information, the

court finds that alternatives to sealing the exhibit do not exist at the present time.

                                           CONCLUSION

         For the foregoing reasons, IT IS ORDERED that defendants ' motion (D.E. 82) to seal is

ALLOWED. The Clerk is DIRECTED to permanently seal the exhibit (D.E. 81) in accordance

with Local Civil Rule 79.2, E.D.N.C. , except as may otherwise in the future be ordered by the

court.

         SO ORDERED, this 1st day of November 2018.




                                                J
                                                United States Magistrate Judge




                                                   3
